Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
February 28, 2019, but shall be considered effective as of January 1, 2019 (the
“Effective Date”), by and between People’s Utah Bancorp, a Utah corporation (the
“Bancorp”); People’s Intermountain Bank, a Utah corporation and wholly owned
subsidiary of the Bancorp (the “Bank”) (the Bancorp and the Bank are referred to
separately and collectively as the “Company”); and Mark K. Olson, an individual
(“Executive”).

WHEREAS, the Company wishes to employ Executive and Executive wishes to be
employed by the Company; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive hereby agree as follows:

1.

Term.  The term of this Agreement (“Term”) shall commence as of the Effective
Date and shall expire on the last day of the thirty-month after the Effective
Date; provided that on each anniversary of the Effective Date the Term shall
automatically be extended for an additional twelve-month period thereafter,
unless not less than ninety (90) days prior to the anniversary of the Effective
Date either party gives written notice of no further extension in accordance
with Section 14 below.  In the event such notice is given, Executive’s
employment shall terminate at the close of business on the last day of the then
current Term. Notwithstanding the forgoing, this Agreement may be earlier
terminated as provided hereinafter.

2.

Employment

(a)Employment; Title; Duties.  The Company hereby agrees to employ Executive,
and Executive hereby agrees to be employed by the Company, upon the terms and
subject to the conditions set forth in this Agreement.  Executive shall serve as
Executive Vice President and Chief Financial Officer of both Bancorp and
Bank.  Executive’s duties and responsibilities shall be those that are customary
for an executive with such titles and shall be subject to the direction of the
Company’s Chief Executive Officer consistent with such titles.

(b)Performance of Duties.  Throughout the term of his employment, Executive
shall devote his full time services to the Company and faithfully and diligently
perform his duties in conformity with the lawful direction of the Chief
Executive Officer.  

(c)Place of Performance.  Executive’s initial place of employment shall be at
the Company’s office in American Fork, Utah; provided that Executive may be
reasonably required to travel periodically in connection with the performance of
his duties.

3.

Compensation

(a)Base Salary.  The Company shall pay to Executive a base salary (“Base
Salary”) at the annual rate of Two Hundred Seventy-Five Thousand Dollars
($275,000).  The Base Salary shall be payable in equal installments in
accordance with the Company’s customary pay schedule and shall be subject to
such adjustments as the Boards shall determine from time to time.  

 

--------------------------------------------------------------------------------

 

(b)Annual Incentive Bonus.   In addition to the Base Salary, during the Term,
the Company shall pay to Executive a discretionary annual incentive bonus
(“Bonus”), depending upon Executive’s performance and the Company’s
profitability.  The Bonus shall be based on achievement of performance criteria
in an incentive plan approved annually by the Company’s Compensation
Committee.  The amount of the Bonus will range as a percentage of Base Salary
equal to a minimum of twenty percent (20%), a target of forty percent (40%) and
a maximum of sixty percent (60%) of Base Salary.  The annual Bonus shall be paid
in a single sum no later than March 15 of the year following the calendar year
in which earned or, if later, thirty (30) days following the date on which the
Bonus is no longer subject to a substantial risk of forfeiture.

(c)Long-term Incentives.  In addition to the annual Bonus, the Executive shall
be entitled to long-term incentives (“LTI”) in the form of equity grants, as
approved by the Company’s Compensation Committee and the Bancorp Board.  LTI
grants are subject to Board approval and based on performance targets ranging
from a minimum of twenty percent (20%), a target of forty percent (40%) and a
maximum of sixty percent (60%) of Base Salary.  Any grants of stock options
(“Stock Options”) will be valued based on calculations using the Black-Scholes
formula.  The Stock Options will be exercisable for a period of up to 10 years
from the date of grant at an exercise price equal to the closing price quoted on
Nasdaq on the grant date (or if the grant date is not a trading day, then on the
last trading day before the grant date).  LTI grants shall be made in accordance
with and pursuant to the People’s Utah Bancorp 2014 Incentive Plan.  Anything
else to the contrary notwithstanding, all RSUs and Stock Options granted to the
Executive will be fully vested upon his death, Disability or retirement from the
Company on or after age 65.  The Executive agrees to comply with any applicable
Bancorp stock ownership and retention policies, guidelines or agreements.  

(d)Expenses.  Subject to such policies as may, from time to time, be established
by the Boards, the Company shall pay or reimburse Executive for all reasonable
expenses actually incurred or paid by Executive with respect to education (e.g.,
seminars), dues for professional organizations and in the performance of
Executive’s duties under this Agreement, upon presentation of expense statements
or vouchers or such other supporting information as the Company may reasonably
require.  

4.Benefits.  Executive shall be eligible to participate in all employee benefit
plans including, but not limited to: bonus; retirement; medical, dental, life
and other insurance; vacation (i.e., thirty (30) days per year); personal/sick
leave; holiday; 401(k) and ESOP retirement plans; and other benefit plans that
are provided by the Company to its senior management personnel, in accordance
with their terms as in effect from time to time.  

5.

Severance and Other Payments upon Termination of Employment

(a)Termination for Good Reason or Without Cause.  Except as provided in Section
5(c) below, if Executive terminates his employment with the Company for Good
Reason (as defined below), or if the Company terminates Executive’s employment
with the Company without Cause (as defined below), then the Company will pay to
Executive severance payments of his then Base Salary and minimum (20%) annual
bonus for eighteen (18) months following such termination.  Such severance pay
and bonus shall be paid at the same time such Base Salary and annual bonus would
have been paid to Executive in accordance with its customary pay schedule had
his employment not been terminated.  In addition, the Company shall be required
to pay

-2-

--------------------------------------------------------------------------------

 

Executive any salary, bonus, benefits, and vacation time that Executive has
earned on and through the date of such termination.  

(b)Termination Without Good Reason or For Cause.  If Executive terminates his
employment with the Company without Good Reason, or if the Company terminates
Executive’s employment for Cause, then Executive shall receive any salary,
bonus, benefits, and vacation time that Executive has earned on and through the
date of such termination but shall not be entitled to receive any severance
payment.  If Executive’s employment is suspended pending the final determination
of Cause pursuant to Section 5(f), such suspension shall be with pay.  

(c)Termination following Change in Control. If, within twelve (12) months after
the occurrence of a Change in Control, (i) Executive's employment is
involuntarily terminated by Bancorp or the Bank or the surviving bank or company
without Cause or (ii) if Executive terminates his employment with Bancorp or the
Bank for Good Reason (as defined below), and Executive executes and does not
revoke a Release, and any period for revocation expires, all occurring no later
than thirty (30) days following termination, then Executive shall be entitled to
receive a lump sum severance payment in the amount equal to thirty (30) months
of the Executive's most recent Base Salary and minimum twenty percent (20%)
Annual Incentive, less applicable state and federal withholdings, payable no
earlier than 45 days following Executive's Termination but in no event later
than 60 days following such Termination.  In addition, all unvested equity
awards granted to Executive shall immediately vest.

(d)Death.  If Executive’s employment is terminated because of Executive’s death,
then his estate shall be entitled to receive any salary, bonus, benefits, and
vacation time that Executive has earned on and through the date of such
termination plus any death benefits under the Company’s employee benefit
insurance plan.

(e)Disability.  If the Company terminates Executive’s employment on account of
his Disability, then Executive shall be entitled to receive any salary, bonus,
benefits, and vacation time that Executive has earned on and through the date of
such termination; provided that Executive receives disability benefits under the
Company disability insurance employee benefit plan.  The Bank shall pay to
Executive his most recent annual Base Salary for twelve (12) months in equal
installments on the Bank's normal payroll dates with each payment being reduced
by the amount of any disability payments to be made under the Bank's insurance
plans, including workers' compensation, during the payroll period for which such
payment is made.

(f)Definitions.  For purposes of this Section 5, the following terms shall be
defined as follows:

“Cause” means: (i) Executive’s failure to substantially perform his duties for
any reason; (ii) Executive’s gross misconduct or gross negligence which causes
substantial harm to the Company; (iii) Executive’s conviction, plea of guilty or
nolo contendere of a felony or an act of moral turpitude; or (iv) Executive’s
breach of any material term of this Agreement.  No act or omission under clauses
(i), (ii) or (iv) shall constitute Cause unless the Boards provide to Executive
(A) a written notice that clearly and fully describes the particular acts or
omissions which the Boards reasonably believe in good faith constitute Cause,
and (B) an opportunity, within fifteen (15) days following his receipt of such
notice, to meet in person with the Boards to explain or defend the alleged acts
or omissions relied upon by the Boards and, to the extent practicable, to cure
such acts or omissions.

-3-

--------------------------------------------------------------------------------

 

“Change in Control” shall mean (a) the consummation of a merger or consolidation
of Bancorp or the Bank with any other corporation, other than (i) a merger or
consolidation for the sole purpose of changing Bancorp's or Bank's jurisdiction
of incorporation or (ii) a consolidation or merger of Bancorp or the Bank in
which the holders of the voting capital stock of Bancorp or the Bank immediately
prior to the consolidation or merger (other than persons who are parties to such
consolidation or merger and their respective affiliates) hold at least fifty
percent (50%) of the voting power represented by Bancorp's or the Bank's then
outstanding voting capital stock of Bancorp or the Bank or the surviving entity
(or its parent entity) immediately after the consolidation or merger; (b) the
consummation of the sale or disposition by Bancorp or the Bank of all or
substantially all of Bancorp's or Bank's assets (whether by stock sale, merger,
consolidation or otherwise); or (c) the consummation of a liquidation or
dissolution of Bancorp or the Bank.

“Disability” shall be deemed to occur if Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period as allowed under an accident and health plan
covering the Company.  

“Good Reason” means: (i) any material breach by the Company of this
Agreement;  (ii) a material diminution of Executive’s duties and
responsibilities that are inconsistent with his status as an officer of the
Company, holding the title, office, and responsibilities that are set forth in
this Agreement; (iii) relocation or any attempted relocation of Executive beyond
a 50 mile radius of the current offices of the Company in American Fork, Utah;
or (iv) Executive’s Base Salary is decreased by the Company.  The occurrence of
any of the events described in (i) through (iv) immediately above will not
constitute Good Reason, unless Executive gives the Company written notice,
within fifteen (15) calendar days after Executive knew of the occurrence of such
event, that such event constitutes Good Reason, the Company thereafter fails to
cure the event within fifteen (15) days after receipt of such notice and
Executive promptly resigns after expiration of the Company’s cure period.  For
avoidance of doubt and without limiting the foregoing, (A) the removal of
Executive from the title, office, duties or responsibilities set forth in this
Agreement without Executive’s consent shall constitute a material breach by the
Company of this Agreement, except where such removal is for Cause or due to
Disability, and (B) any decrease in Executive’s Base Salary by the Company
without Executive’s consent shall constitute a material breach by the Company of
this Agreement.

6.

Confidential Information.  Executive acknowledges that the Confidential
Information (as defined below) relating to the business of the Company or any of
its Affiliates (as defined below) which Executive has obtained or will obtain
during the course of his employment with the Company and his performance under
this Agreement are the property of the Company or such Affiliate, as the case
may be.  Executive agrees that he will not disclose or use at any time, either
during or after the termination of his employment, any Confidential Information,
other than in the ordinary course of business and pursuant to Company policy,
without the written consent of the Boards.  Executive agrees to deliver to the
Company upon the termination of his employment, or at any other time that the
Company may request, all memoranda, notes, plans, records, diskettes, tapes and
other storage media, documentation and other materials (and copies thereof)
containing

-4-

--------------------------------------------------------------------------------

 

Confidential Information relating to the business of the Company, no matter
where such material is located and no matter what form the material may be in,
which Executive may then possess or have under his control.  If requested by the
Company, Executive shall provide to the Company written confirmation that all
such materials have been delivered to the Company or have been
destroyed.  Executive shall take all appropriate steps to safeguard Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft.

“Confidential Information” shall mean trade secrets, confidential or proprietary
information and all other knowledge, know-how, information, documents or
materials owned, developed or possessed by the Company or any of its Affiliates,
whether in tangible or intangible form, pertaining to the business of the
Company or any of its Affiliates or any customer, known or intended to be known
only to employees of the Company or other persons in a confidential relationship
with the Company or any of its Affiliates or the confidentiality of which the
Company or such Affiliate takes reasonable measures to protect, including, but
not limited to, research and development operations, formulas, systems, data
bases, computer programs and software, designs, models, operating procedures,
knowledge of the organization, products (including prices, costs, sales or
content), processes, techniques, machinery, contracts, financial information or
measures, business methods, future business plans, customers (including
identities of customers and prospective customers, identities of individual
contracts at business entities which are customers or prospective customers,
preferences, businesses or habits), business relationships, and other
information owned, developed or possessed by the Company; provided, however,
that Confidential Information shall not include information that shall become
generally known to the public without violation of this Section 6.

7.

Ownership.  Executive acknowledges that all developments, including, without
limitation, inventions, patentable or otherwise, formulas, discoveries,
improvements, patents, trade secrets, designs, works, reports, computer
software, flow charts and diagrams, procedures, data, documentation and writings
and applications thereof relating to the past, present or future business of the
Company that, alone or jointly with others, Executive may discover, conceive,
create, make, develop, reduce to practice or acquire in the course of his
employment with the Company (collectively, the “Developments”) are works made
for hire and shall remain the sole and exclusive property of the Company and
Executive hereby assigns to the Company all of his right, title and interest in
and to all such Developments.  Executive agrees to promptly and fully disclose
all future Developments to the Company and, at any time upon request and at the
expense of the Company, execute, acknowledge and deliver to the Company all
instruments that the company shall prepare, give evidence, and take all other
actions that are necessary or desirable in the reasonable opinion of the Company
to enable the Company to file and prosecute applications for and to acquire,
maintain and enforce all letters patent, trademark registrations or copyrights
covering the Developments in all countries in which the same are deemed
necessary by the Company.  All memoranda, notes, lists, drawings, records,
files, computer tapes, programs, software, source and programming narratives and
other documentation (and all copies thereof) made or compiled by Executive or
made available to Executive concerning the Developments or otherwise concerning
the past, present or planned business of the Company shall be the property of
the Company and shall be delivered to the Company promptly upon the termination
of Executive’s employment with the Company.  

8.

Non-Competition Agreement.  Executive acknowledges that his services are of a
special value to the Company and that he has access to the Company’s trade
secrets, Confidential

-5-

--------------------------------------------------------------------------------

 

Information and strategic plans of the most valuable nature.  Accordingly,
Executive agrees that during his employment and for a one-year period following
the termination of his employment with the Company, Executive shall not directly
or indirectly own, manage, control, participate in, consult with, render
services for, or in any manner engage in any business competing with the
businesses of the Company as such businesses existed or were in process of
development at such time or at any time during the preceding two-year
period.  For purposes of this Section 9, the current business of the Company
involves banking and financial services.  Executive acknowledges that the
Company currently serves customers throughout the states of Utah and Idaho and
agrees not to compete with the Company in the states of Utah and Idaho and any
other state in which the Company is doing business during the one-year period
for non-competition.

In addition, during his employment and the one-year period following the
Executive’s termination of employment with the Company for any reason, Executive
shall not: (i) induce or attempt to induce any employee of the Company or any
entity controlled by or in common ownership with the Company (“Affiliates”) to
leave the employ of the Company or such Affiliate, or in any way interfere with
the relationship between the Company or any of its Affiliates and any employee
thereof; (ii) hire directly or through another entity any person who was an
employee of the Company or any of its Affiliates at any time during the six
month period preceding termination of his employment with the Company; (iii)
approach any such employee for any of the foregoing purposes; (iv) induce or
attempt to induce any distributor, customer, supplier, licensee or other
business relation of the Company or any of its Affiliates to cease doing
business with the Company or any of its Affiliates, as the case may be, or in
any way interfere with the relationship between any such distributor, customer,
supplier, licensee or business relation and the Company or any of its
Affiliates; or (v) authorize or assist in the taking of any of the foregoing
actions by any third party.

If any court of competent jurisdiction shall determine any of the foregoing
covenants to be unenforceable with respect to the term thereof or the scope of
the subject matter or geography covered thereby, such remaining covenants shall
nonetheless be enforceable by such court against such other party or parties or
upon such shorter term or within such lesser scope as may be determined by the
court to be enforceable.  If the scope of any restriction contained in this
Section 8 is too broad to permit enforcement of such restriction to its full
extent, then such restriction shall be enforced to the maximum extent permitted
by law, and the Executive hereby consents and agrees that such scope may be
judicially modified accordingly in any proceeding brought to enforce such
restriction.  

Because Executive has access to Confidential Information and strategic plans of
the Company of the most valuable nature, the parties agree that the covenants
contained in this Section 8 are necessary to protect the value of the business
of the Company and that a breach of any such covenant may result in irreparable
and continuing damage for which there would be no adequate remedy at law.  The
parties agree therefore that in the event of a breach or threatened breach of
this Agreement, the Company may, in addition to other rights and remedies
existing in their favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce, or
prevent any violations of, the provisions hereof.

Executive understands that the provisions of Section 8 may limit his ability to
earn a livelihood in a business similar to the business of the Company, but
nevertheless believes that he will receive sufficiently high remuneration and
other benefits hereunder to justify the restrictions

-6-

--------------------------------------------------------------------------------

 

contained in such provisions which, given his education, skills, abilities and
financial resources, he does not believe would prevent him from earning a
living.

9.

Assignability.  This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors, heirs (in the case of Executive),
and permitted assigns.  No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company, except that such rights
or obligations may be assigned or transferred: (i) to an Affiliate of the
Company; or (ii) pursuant to a merger or consolidation in which the Company is
not the continuing or surviving entity, or the sale or liquidation of all or
substantially all of the assets of the Company to one or more entities that have
the financial and other ability to perform the Company’s obligations under this
Agreement; provided, however, that the assignee or transferee is the successor
to all or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law.  No rights or
obligations of Executive under this Agreement may be assigned or transferred by
Executive other than his rights to compensation and benefits which, to the
extent permitted under applicable laws, shall be assignable by written notice to
the Company of such assignment.

10.

Entire Agreement.  This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

11.

Amendment or Waiver.  No provision in this Agreement may be amended unless such
amendment is agreed to in writing and signed by Executive and an authorized
officer of the Company (other than Executive).  No waiver by either party of any
breach by the other party of any condition or provision contained in this
Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time.  Any such waiver must be in writing and signed by the party
granting the waiver, Executive or an authorized officer of the Company (other
than Executive), as the case may be.

12.

Severability.  In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

13.

Governing Law and Venue.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah, excluding the provisions relating
to conflicts of law.  Any dispute between the parties shall be heard in the
state or federal courts located in the State of Utah, and each party hereby
submits to the exclusive jurisdiction of such courts for such disputes and
agrees not to argue that such courts are not an inconvenient forum for such
dispute.

14.

Notices.  Any notice given to a party shall be in writing and shall be deemed to
have been given when delivered personally or by courier, or upon receipt if sent
by certified or registered mail, postage prepaid, return receipt requested, duly
addressed to the party concerned at the address indicated below or to such
changed address as such party may subsequently give such notice of:

 

-7-

--------------------------------------------------------------------------------

 

If to the Company:People’s Utah Bancorp

People’s Intermountain Bank

1 East Main Street

American Fork, Utah  84003

 

If to Executive:Mark K. Olson

[________________]

[________________]

 

15.

Section 409A.  This Agreement is intended to comply with the requirements of
Section 409A of the Code (“Section 409A”), and shall be interpreted and
construed consistently with such intent.  The right to a series of payments
under this Agreement will be treated as a right to a series of separate
payments.  Each payment under this Agreement that is made within 2-½ months
following the end of the year that contains the Executive’s separation date is
intended to be exempt from Section 409A as a short-term deferral within the
meaning of the final regulations under Section 409A.  Each payment under this
Agreement that is made later than 2-½ months following the end of the year that
contains the Executive’s separation date is intended to be exempt from Section
409A under the two-times pay exception of Treasury Reg. § 1.409A-1(b)(9)(iii),
up to the limitation on the availability of that exception specified in the
regulation.  If the timing of any payment subject to Section 409A could occur in
one or more tax years depending on Executive’s employment-related actions, such
as the signing of a release, then such payment will be made as soon as possible
in the later tax year.  For purposes of this Agreement, a termination of
employment shall be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A.  In the event at the time
of his termination of  employment, the Company is a publicly traded corporation
and Executive is a “specified employee” within the meaning of Section 409A, any
payments of deferred compensation subject to Section 409A which are payable to
Executive shall not be paid until the earlier of (i) the expiration of the six
(6) month period measured from Executive’s separation from service from the
Company or (ii) the date of Executive’s death following such separation from
service.  In the event that any payments of deferred compensation subject to
Section 409A are contingent upon the occurrence of a Change in Control, such
payments shall not be paid unless the Change in Control constitutes a “change in
control event” as defined under Section 409A.  The first payment of such
deferred compensation shall include a catch-up payment covering amounts that
would otherwise have been paid but for the application of this Section 15.  The
balance of any installment payments shall be payable in accordance with their
original schedule. In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A (“409A Penalties”), the
Company and Executive shall cooperate diligently to amend the terms of this
Agreement to avoid such 409A Penalties, to the extent possible.

16.

Financial Restrictions.

(a)      Temporary Suspension or Prohibition.  If the Executive is suspended
and/or temporarily prohibited from participating in the conduct of the Company’s
affairs by a notice served under Section 8(e)(3) or (g)(1) of the Federal
Deposit Insurance Act (“FDIA”), 12 U.S.C. Section 1818(e)(3) and (g)(1), the
Company’s obligations under this Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings.  If the charges in the notice
are dismissed, the Company may in its discretion (i) pay the Executive all or
part of the compensation

-8-

--------------------------------------------------------------------------------

 

withheld while its obligations under this Agreement were suspended and
(ii) reinstate in whole or in part any of its obligations which were suspended.

(b)     Permanent Suspension or Prohibition.  If the Executive is removed and/or
permanently prohibited from participating in the conduct of the Company’s
affairs by an order issued under Section 8(e)(4) or (g)(1) of the FDIA, 12
U.S.C. Section 1818(e)(4) and (g)(1), all obligations of the Company under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

(c)     Default of the Company.  If the Company is in default (as defined in
Section 3(x)(1) of the FDIA), all obligations under this Agreement shall
terminate as of the date of default, but this provision shall not affect any
vested rights of the contracting parties.

(d)     Termination by Regulators.  All obligations under this Agreement shall
be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Company: (i) at the
time the FDIC enters into an agreement to provide assistance to or on behalf of
the Company under the authority contained in Section 13(c) of the FDIA; or
(ii) by the FDIC or the Federal Reserve, at the time either agency approves a
supervisory merger to resolve problems related to operation of the Company.  Any
rights of the parties that have already vested, however, shall not be affected
by any such action.

(e)     Further Reductions.  Any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with 12 U.S.C. Section 1828(k) and any regulations promulgated thereunder.

(f)     Joint Liability.  The Company (i.e., Bancorp and Bank) shall be jointly
and severally liable for all obligations under this Agreement.

17.

Headings.  The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

18.

Counterparts.  This Agreement may be executed in counterparts, and such
counterparts shall be considered as part of one agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
on the Effective Date.

 

PEOPLE’S UTAH BANCORP

By: /s/ Len E. Williams

     Its: CEO

 

PEOPLE’S INTERMOUNTAIN BANK

By: /s/ Len E. Williams

     Its: CEO

 

MARK K. OLSON

 

/s/ Mark K. Olson

-10-